Case
 Case1:20-cv-10880-LJL
      1:20-cv-10880-LJL Document
                         Document5-1 Filed02/08/21
                                  7 Filed  02/05/21 Page
                                                     Page11ofof44




                                                      ______
            Case
             Case1:20-cv-10880-LJL
                  1:20-cv-10880-LJL Document
                                     Document5-1 Filed02/08/21
                                              7 Filed  02/05/21 Page
                                                                 Page22ofof44




pursuant to the Arbitration Agreement (the “Pending Arbitration”).

       WHEREAS, on December 23, 2020, Plaintiff filed a lawsuit against Defendants in

United States District Court, Southern District of New York, case number 1:20-cv-10889-LJL

(the “New York Action”). Plaintiff alleges claims in the New York Action for: (1)

Discrimination under the Americans with Disabilities Act of 1990; (2) Discrimination under the

New York State Human Rights Law; (3) Discrimination under the New York City

Administrative Code; and (4) Intentional Infliction of Emotional Distress.

       WHEREAS, Defendants contend that the Arbitration Agreement governs Plaintiff’s

claims alleged in the EEOC Complaint and the New York Action and that all disputes, claims,

and allegations the Parties have, or may have, against each other are required to be litigated in

the Pending Arbitration.

       Based on the foregoing, IT IS HEREBY STIPULATED AND AGREED, by and

between the Parties, through their respective counsel of record, as follows:

       1.       The Parties agree to submit any and all claims, disputes, allegations, and causes of

action they have, or may have, against each other, including but not limited to those alleged in

the EEOC Complaint, New York Action, and Pending Arbitration, to confidential and binding

arbitration through an arbitration service provider mutually agreed upon by the Parties;
       2.       The arbitration shall be governed by the Federal Arbitration Act (“FAA”);
       3.       The Pending Arbitration shall be venued in New York, New York;

       4.       The arbitration proceedings shall be held in New York, New York;

       5.       The Parties will each bear their own costs and attorneys’ fees, except that RRI

will pay for all arbitration expenses that are unique to arbitration, including the arbitrator’s fees;

and

       6.       The Court shall stay the New York Action in its entirety pending the completion

of arbitration, but maintain jurisdiction to (a) enforce the terms of this stipulation; (b) confirm the

arbitration award rendered in the arbitration proceedings [the Pending Arbitration]; (c) adjudicate
any appeal of the arbitrator[s]’s order(s); and (d) make any other orders it deems necessary and

                                                   2
Case
 Case1:20-cv-10880-LJL
      1:20-cv-10880-LJL Document
                         Document5-1 Filed02/08/21
                                  7 Filed  02/05/21 Page
                                                     Page33ofof44
Case
 Case1:20-cv-10880-LJL
      1:20-cv-10880-LJL Document
                         Document5-1 Filed02/08/21
                                  7 Filed  02/05/21 Page
                                                     Page44ofof44




                      ______




February 8, 2021
